Citation Nr: 0831174	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a lumbar strain.

2.  Entitlement to service connection for a urinary 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991.  She had additional service in the National 
Guard from September 1996 to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for residuals of a lumbar strain, and denied service 
connection for a urinary condition.  The veteran testified 
before the Board at a hearing that was held at the RO in 
November 2003.  In June 2004 and June 2007, the Board 
remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In July 2008, the veteran was notified that the Judge before 
whom she had testified in November 2003 was no longer 
employed by the Board.  She was offered an additional 
opportunity to testify before the Board.  In a statement 
received in August 2008, the veteran requested an additional 
hearing to be held at the RO in Little Rock, Arkansas.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).




Accordingly, the case is REMANDED for the following action:

Schedule the veteran for travel board 
hearing in connection with her appeal 
to be held at the RO in Little Rock, 
Arkansas.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

